Citation Nr: 0406939	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-15 377	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of service-connected right hand Dequervain's 
tenosynovitis, evaluated as non-compensably disabling from 
August 7, 2000.

2.  Evaluation of service-connected right patellofemoral 
syndrome, evaluated as non-compensably disabling from 
August 7, 2000.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to August 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for right hand Dequervain's tenosynovitis (right 
hand disability) and right patellofemoral syndrome (right 
knee disability) and evaluated the disabilities as non-
compensable, effective from August 7, 2000.  Thereafter, the 
veteran moved to Alabama and her claims file was transferred 
to the appropriate RO.  In December 2002, the veteran 
testified at a hearing before the undersigned.

In addition to the issues cited on the cover page of this 
decision the veteran, in an October 2002 statement to the RO, 
raised the issue of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 for her period of convalescence 
following her May 2002 right knee surgery.  This issue has 
not been developed for appellate review and is not 
intertwined with the issues on appeal.  Accordingly, it is 
referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.




REMAND

The veteran and her representative claim that the veteran is 
entitled to compensable evaluations for her service connected 
right hand and right knee disabilities because they are 
manifested by pain and weakness, and, as to the knee, giving 
way.  It is also requested that the veteran be afforded the 
benefit of the doubt. 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires that the RO obtain and associate with 
the record all adequately identified records.  See 
38 U.S.C.A. § 5103A(b) (West 2002).  

With the above duty in mind, the Board notes that the veteran 
reported at her December 2002 hearing that she attended 
physical therapy fifteen times in the last year - two for the 
right wrist and thirteen for the right knee.  She also 
testified that she received all of her post-service treatment 
from a Dr. Davis.  However, while a review of the record on 
appeal shows treatment records from Dr. Stanton B. Davis. Jr. 
at The Orthopedic Clinic, dated from February 2002 to June 
2002, copies of her physical therapy records are not found.  
Therefore, the appeal is remanded for the RO to obtain and 
associate with the record these newly disclosed medical 
records.  Id.

The Board next notes that the VCAA requires that VA provide a 
medical examination, or obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, 
the Board finds that, because her right hand disability was 
rated based on limitation of motion and her right knee 
disability was rated based on subluxation or instability, she 
is entitled to a right hand examination that takes into 
account functional losses due to pain and weakness as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995) and a 
right knee disability that looks at knee subluxation and 
instability.  See RO decision dated in November 2001; 
38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5257.  Furthermore, 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2003).  

With the above criteria in mind, the Board notes that the 
record shows the veteran was afforded a VA examination in 
April 2001.  However, that examiner did not comment on the 
degree to which the veteran's right wrist motion was further 
limited by pain or the degree, if any, of right knee 
instability.  Moreover, that examination took place before 
the RO received most of the veteran's post-service medical 
records.  Furthermore, since the April 2001 VA examination, 
the veteran not only underwent right knee surgery but also 
reported a worsening of her right hand disability.  
Therefore, on remand, the veteran should be afforded another 
VA examination.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326.

Lastly, the Board notes that the VCAA requires VA to notify 
the claimant and her representative of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Specifically, as part of the notice, VA is to undertake the 
following actions: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform her about the information 
and evidence that VA will seek to provide; (3) inform her 
about the information and evidence the claimant is expected 
to provide; and (4) tell the claimant to provide any evidence 
in her possession that pertains to the claims, or something 
to the effect that she should give VA everything she has 
pertaining to her claims.  Therefore, while the RO made a 
good start of providing the veteran with Quartuccio 
sufficient notice in its September 2000 letter, on remand, 
the RO should continue to provided her with proper VCAA 
notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claims for higher 
evaluations for service connected right 
hand Dequervain's tenosynovitis and right 
patellofemoral syndrome.  Specifically, 
the letter must (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform her about the 
information and evidence that VA will 
seek to provide; (3) inform her about the 
information and evidence the claimant is 
expected to provide; and (4) request she 
provide any evidence in her possession 
that pertains to the claims, or something 
to the effect that she should give VA 
everything she has pertaining to her 
claims.  The veteran should be notified 
that she has one-year to submit pertinent 
evidence needed to substantiate her 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO, after obtaining from the 
veteran all necessary authorizations, 
should obtain all of her physical therapy 
records from the facility about which she 
testified as well as any outstanding 
records of hers from The Orthopedic 
Clinic.  If the veteran fails to provide 
any needed authorization, any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated her for her 
service connected right hand Dequervain's 
tenosynovitis and right patellofemoral 
syndrome since August 2000.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if she identifies 
the custodians thereof.  Obtain all 
records identified by the veteran that 
have not already been associated with the 
record on appeal.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
testing should be conducted as needed.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner is to answer the following 
questions:

a.  As to the service connected 
right hand Dequervain's 
tenosynovitis: 

The examiner is to comment on 
any objective manifestations of 
right wrist and hand disorders 
present.  

The examiner is to address 
whether the veteran's right 
hand disability, when taking 
into account pain, fatigue, and 
flare-ups etc., causes the 
wrist motion to be limited as 
follows:  palmar flexion 
limited in line with forearm or 
dorsiflexion to less than 15 
degrees.

b.  As to the service connected 
right patellofemoral syndrome:

The examiner is to address 
whether the veteran's right 
knee disability is manifested 
by recurrent subluxation or 
lateral instability best 
characterized as "slight," 
"moderate," or "severe."

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues taking 
into account whether "staged" ratings 
are appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought on appeal remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case that includes a 
summary of any additional evidence 
submitted since the August 2002 statement 
of the case including the treatment 
records from The Orthopedic Clinic that 
were received by the RO in October 2002, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


